DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cree et al. (U.S. Patent Application Publication 2004/0161586).  Regarding Claims 1-3, 5-7, and 9, Cree et al., hereafter “Cree,” show that it is known to carry out a method of making an aperture web (Abstract), the method comprising the steps of providing a precursor web having a first surface and a second surface opposite to the first surface, comprising a plurality of discrete extended elements on the first surface, the discrete extended elements comprising open proximal ends, open or closed distal ends, and sidewalls ([0020]), b) providing a forming apparatus for macro apertures comprising a first member and a second member, wherein the first member comprises male elements on its surface and the second member comprises discontinuous female elements on its surface (Figure 3, element 24), and c) moving the precursor web through the first and second members so that macro apertures are formed in the precursor web as the male elements and the female elements are engaged, wherein the first plurality of male elements comprise teeth having a shape to form the macroapertures on the precursor web (0022-0023).  Cree discloses that the shape of the macro apertures can be variable ([0023]), however he does not specifically show the claimed configurations mentioned in claims 1-8 and 10-12. It would have been prima facie obvious to one of ordinary skill in the art to form any appropriate configuration of macro apertures, such as those claimed, by Cree's molding method in order to satisfy consumer requirements and because configuration is a matter of choice which a person of ordinary skill would have found obvious absent persuasive evidence that the particular configuration is significant (MPEP 2144.04 (IV)(B)).

Regarding Claim 11, Cree shows the process as claimed above in claim 1 above, including a method wherein the precursor web is a polymeric film ([0019]), meeting applicant's claim.  
Regarding Claim 12, Cree shows the process as claimed above in claim 1 above, including a method wherein at least one of the first member and the second member is heated ([0023-0024]), meeting applicant's claim.  
Regarding Claim 13, Cree shows the process as claimed above in claim 12 above, including a method wherein the first member and the second member have a clearance between them (nip 30; [0022-0024]), meeting applicant's claim.  
Regarding Claim 14, Cree shows the process as claimed above in claim 13 above, but he does not specifically disclose the clearance between the nip.  However, this would be a result effective variable because the clearance would determine the thickness of the resulting web, and where the general conditions of a claim are disclosed by the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 (II)(A)).
Regarding Claim 15, Cree shows the process as claimed above in claim 1 above, including a method wherein the discrete extended elements are formed by a vacuum formation process ([0020]), meeting applicant's claim.  
Regarding Claim 17, Cree shows the process of claim 1 above, but he does not show a second plurality of discontinuous female elements.  However, duplication of the female elements would have been obvious to one of ordinary skill in the art because duplication has not patentable significance unless a new or unexpected result is produced (MPEP 2144.04 (VI)(B)).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cree, in view of Gibson et al. (U.S. Patent Application Publication 2010/0201024).  Cree shows the method of claim 1 above, but he does not show a hydroforming process for the discrete elements.  Gibson et al., hereafter “Gibson,” show that it is known to form discrete elements in a precursor element using hydroforming (0094).  It would have been obvious to one of ordinary skill in the art to use Gibson’s hydroforming during Cree’s formation method because there is art recognized suitability for forming discrete elements using hydroforming (MPEP 2144.07).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-9, 11-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,442,104 in view of an obvious shape change.  The claims of ‘104 show the instant claimed subject matter with the exception of the claimed shape.  However, it would have been obvious to one of ordinary skill in the art to choose any desirable or appropriate shape as the aperture shape in order to customize the final article and because changes in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape was significant (MPEP 2144.04 (IV)(B)).

Response to Arguments
Applicant's arguments filed 8 April 2021 have been fully considered but they are not persuasive.
Applicant contends that it would not have been obvious to change the shape of Cree’s macroapertures because there are benefits to the article as it relates to fluid acquisition.  This is not persuasive because fluid acquisition is not a benefit that would be necessarily relevant to the claimed method of making an apertured web.  Furthermore, applicant has not submitted any evidence to support the assertion of such benefits, and it is noted that attorney arguments cannot take the place of evidence in the record (MPEP 2145).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198.  The examiner can normally be reached on M-F 830a-5p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MONICA ANNE HUSON
Primary Examiner
Art Unit 1742


/MONICA A HUSON/Primary Examiner, Art Unit 1742